DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 07/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”).
Regarding claims 1, 4 and 7-8, Ozeki teaches a method of producing a rare-earth sintered magnet, comprising filling a die with a magnet material particles containing a rare-earth substance and having an easy magnetization axis, compacting the magnet powder in presence of a magnetic field; applying a pressure of 30 MPa and heating the rare-earth magnet-forming material to 940 ºC and holding for  to make a sintered, and subjecting the sintered body to a heat treatment without pressure at a temperature which ranges from greater than 300 ºC to 1000 ºC for two hours ([0036] to [0066]). Thus, the difference between the maximum achieving temperature of the heat treatment and the maximum achieving temperature of the sintering is 1000-940 ºC=60 ºC, which meets the temperature difference recited in claim 1.
Regarding claim 2, Ozeki teaches heating and sintering a composite material obtained by mixing the magnet material particles with a thermoplastic resin, releasing, by heat, the thermoplastic resin from the composite material ([0061]; [0063]).
Regarding claim 9, Ozeki discloses that the maximum heat treatment temperature is 1000 ºC and the treatment time is 2 hours, which meet the recited formula in claim 9.
Regarding claim 10, Ozeki discloses that the average particle size is 0.1-5 µm and the heat treatment temperature is 300 ºC to 1000 ºC for two hours ([0054] to [0066]), which overlaps the particle size and heat treatment temperature in claim 10 and thus, a prima facie case of obviousness has been established. See MPEP 2144.05 I.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), as applied to claim 1 above, and further in view of Yamazaki (US 2017/0162305, hereinafter “Yamazaki”).
Regarding claim 3, Ozeki teaches a heat treatment at 300 ºC to 1000 ºC for two hours ([0036] to [0066]). Ozeki does not teach a second heat treatment step. However, two-step heat treatment is well-known to one of ordinary skill in the art in obtaining a magnet having good magnetic properties as evidenced by Yamazaki. Yamazaki teaches a method of making a sintered magnet having high coercivity and discloses that two-step heat treatment after the sintering is performed, preferably that the heat treatment be performed at a temperature of 600 ºC to 950 ºC and a temperature of 400 ºC to 500 ºC ([0017]; [0081] to [0096]). Thus, it would be obvious to one of ordinary skill in the art to perform two-step heat treatment as taught by Yamazaki in the process of Ozeki would be able to make a magnet having high coercivity with success as disclosed by Yamazaki. The second heat treatment temperature disclosed by Yamazaki meets the recited temperature in claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), as applied to claim 1 above, and further in view of Liu (IEEE Transactions on Magnetics, 2015, Vol.51, No. 11, No. 2103204, hereinafter “Liu”).
Regarding claim 5, Ozeki does not teach the limitation as recited in claim 5. Liu teaches a method of making a sintered magnet by plasma sintering (Abstract; Page 1, right column, 2nd paragraph). Liu discloses that pressure is applied when the nd paragraph). Thus, it would be obvious to one of ordinary skill in the art to apply pressure when the temperature reaches 650 ºC as taught by Liu in the process of Ozeki would be able to make a magnet with success as disclosed by Liu. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (US 2014/0210582, hereinafter “Ozeki”), as applied to claim 1 above, and further in view of Shimada (US 2004/0144449, hereinafter “Shimada”).
Regarding claim 6, Ozeki does not teach the heating rate as recited in claim 6. Shimada teaches a method of making a sintered magnet by plasma sintering (Abstract; [0063]). Shimada discloses that when the sintering is made by plasma sintering and the heating rate is 15-25 k/min (i.e. 15-25 ºC/min), the structure of the magnet will not coarsen ([0061] to [0063]). Thus, it would be obvious to one of ordinary skill in the art to perform plasma sintering and heating the compact at a heat rate of 15-25 k/min as taught by Shimada in the process of Ozeki would be able to make a magnet having fine structure as disclosed by Shimada. The heating rate disclosed by Shimada meets the recited temperature in claim 6. See MPEP 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733